717 S.E.2d 393 (2011)
Pam GENTRY, Administratrix of the Estate of Joey Michael Quesenberry
v.
BIG CREEK UNDERGROUND UTILITIES, INC. and iSurity, Inc.
No. 405P06-2.
Supreme Court of North Carolina.
August 25, 2011.
Franklin Smith, Elkin, for Gentry, Pam (Admin, of Estate).
Stephen Teague, Greensboro, for iSurity, Inc.

ORDER
Upon consideration of the petition filed on the 18th of May 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."